John E. Jennings, Judge. Appellant, Leon Koenighain, was employed as a new car salesman for appellee, Schilling Motors, Inc., from 1986 through 1989. It was appellant’s practice to quote payments to prospective customers that did not include extended warranty, credit life insurance, or sales tax. It was Schilling’s policy to require its salesmen to include such items in payments quoted to prospective buyers. After receiving complaints from two buyers about the difference between their actual payment and the payment they were quoted, Schilling fired Koenighain. Koenighain sued for wrongful discharge on the theory that his termination violated public policy and obtained a jury verdict for $5,000.00. The trial judge set the verdict aside on motion for judgment notwithstanding the verdict. The sole issue raised on appeal is that “the court erred in finding insufficient evidence that defendant’s discharge of plaintiff constituted a violation of a well-established public policy of the state.” We find no error and affirm.  In reviewing the grant of a motion for judgment notwithstanding the verdict, we affirm only if we find there is no substantial evidence to support the jury verdict. Lancaster v. Schilling Motors, Inc., 299 Ark. 365, 772 S.W.2d 349 (1989). In making that determination we review the evidence and all reasonable inferences deducible therefrom in the light most favorable to the party who had obtained the jury verdict. See McCuistion v. City of Siloam Springs, 268 Ark. 148, 594 S.W.2d 233 (1980).  In Sterling Drug, Inc. v. Oxford, 294 Ark. 239, 743 S.W.2d 380 (1988), the supreme court traced the history in Arkansas of the employment-at-will doctrine. After a discussion of its earlier decisions and cases from other jurisdictions, the court said: We are now squarely faced with the decision of whether or not to recognize the public policy exception to the employment-at-will doctrine. Following our lead in Counce, supra, we acknowledge that an employer should not have an absolute and unfettered right to terminate an employee for an act done for the good of the public. Therefore, we hold that an at-will employee has a cause of action for wrongful discharge if he or she is fired in violation of a well-established public policy of the state. This is a limited exception to the employment-at-will doctrine. It is not meant to protect merely private or proprietary interests. Wagner, supra. It is generally recognized that the public policy of a state is found in its constitution and statutes. Kirsey v. City of Fort Smith, 227 Ark. 630, 300 S.W.2d 257 (1957). The case at bar was sent to the jury on a general verdict. The jury was told nothing about public policy; it was instructed only that it might find for the plaintiff if his discharge was “wrongful.” No law was provided to the court that indicated in any way that the practice of the appellee was against the public policy of the State of Arkansas. The only evidence which might be said to relate to public policy was the appellant’s testimony that he read an article somewhere that said quoting car payments which included credit life and warranty had been found to be “illegal” in California.  Certainly if there were any dispute at all, it would be for the jury to determine the reason for the plaintiffs termination. But whether that reason was “in violation of a well-established public policy of the state” would seem ordinarily to be a question of law for the court. See Sterling Drug Inc. v. Oxford, supra; Smith v. American Greetings Corp., 304 Ark. 596, 804 S.W. 2d 683 (1991); Jeffries v. State, 212 Ark. 213, 205 S.W.2d 194 (1947). The jury is simply not equipped to research the statutes in order to determine public policy.  There was no evidence at trial that Schilling instructed Koenighain to conceal from prospective purchasers the fact that the quoted monthly payments included credit life or warranty and we must agree with the trial court that the appellee’s instruction to include such amounts in monthly payment quotes does not violate any well-established policy of the State of Arkansas. Although we cannot agree with some of the statements made by the trial judge in his memorandum opinion, the statements do not mandate reversal. We will affirm a trial judge’s ruling if correct, even if a wrong reason is given. See West v. Searle & Co., 305 Ark. 33, 806 S.W.2d 608 (1991); All City Glass and Mirror, Inc. v. McGrow Hill Information Sys. Co., 295 Ark. 520, 750 S.W.2d 395 (1988). Affirmed. Cooper and Mayfield, JJ, dissent.